On January 15,1988, the Defendant was sentenced to four (4) years in the Montana State Prison for Attempted Escape. The sentence imposed is to be served consecutively with the sentence currently being served by the Defendant.
On July 23,1992, the Defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The Defendant was present and was represented by Michael Donahoe, Attorney from Helena, Montana. The state was represented by Stephen Hagerman, Deputy County Attorney, from Great Falls, Montana.
Before hearing the application, the Defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also to increase it if such is possible. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he wished to proceed.
After careful consideration, it is the unanimous decision of the Sentence Review Division that the sentence shall remain the same as originally imposed.
The reason for the decision is the sentence imposed by the District Court is presumed correct pursuant to Section 46-18-904(3), MCA. The Division finds that the reasons advanced for modification are insufficient to deem inadequate or excessive as required to overcome the presumption per Rule 17 of the Rules of the Sentence Review Division of the Montana Supreme Court.
Hon. Ed McLean, Chairman, Hon. Frank M. Davis, Acting Member, Hon. G. Todd Baugh, Judges.
The Sentence Review Board wishes to thank Michael Donahoe, Attorney at Law from Helena for his assistance to the defendant and to this Court. We also wish to thank Hagerman, Deputy County Attorney from Great Falls for representing the state.